Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 - 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 23 of U.S. Patent No. 11,102,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application are anticipated by the narrower claims of the instant application. As an example, claim 21 of the instant application is mapped against claim 1 of the issued patent.

21. (New) A user equipment in a wireless communication system, the user equipment comprising (A user equipment in a wireless communication system, the user equipment comprising): 
	a communication module (a communication module); and 
	a processor configured to control the communication module, wherein the processor is configured to (a processor configured to control the communication module, wherein the processor is configured to), 
	receive control information of a physical downlink control channel (PDCCH) for scheduling transmission of a physical uplink shared channel (PUSCH) in multiple slots (receive downlink control information(DCI) of a physical downlink control channel (PDCCH) for scheduling transmission of a physical uplink shared channel (PUSCH) in a plurality of slots), 
	identify a number of PDSCHs to transmit an hybrid automatic repeat request(HARQ)- acknowledgement(ACK) information in each of at least one slot among the multiple slots according to a specific value indicated by a downlink assignment index(DAI) field of the control information (wherein each of the at least one slot is multiplexed to the PUSCH transmission by applying the same value of a downlink assignment index (DAI) field included in the DCI), and 
	transmit the PUSCH in the multiple slots (wherein each of the at least one slot is multiplexed to the PUSCH transmission by applying the same value of a downlink assignment index (DAI) field included in the DCI), 
	wherein the HARQ-ACK information is multiplexed with the PUSCH in the at least one slot among the multiple slots (multiplex the hybrid automatic repeat request(HARQ)-acknowledgement(ACK) information to PUSCH transmission for at least one slot among the plurality of slots), and 
	wherein the at least one slot is determined according to whether the HARQ-ACK information is multiplexed in the PUSCH transmission for each of the multiple slots (wherein the at least one slot is determined according to whether HARQ-ACK information is multiplexed in the PUSCH transmission for each of the plurality of slots).

	Any other independent claim would be rejected in a substantially similar manner. Regarding the dependent claims, both sets of claims are directed to the multiplexing of HARQ-ACK data in a communication system.  The claims of the issued patent contain all limitations, albeit in different combinations, of the instant application claims and thus anticipate and render obvious all claims and subgroups. Additionally, the dependent claims are rejected at least for being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463